  Case 14-38681         Doc 56     Filed 02/05/19 Entered 02/05/19 11:37:11              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-38681
         KATHLEEN ALEXANDER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/24/2014.

         2) The plan was confirmed on 03/10/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-38681        Doc 56        Filed 02/05/19 Entered 02/05/19 11:37:11                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $21,117.44
       Less amount refunded to debtor                             $501.61

NET RECEIPTS:                                                                                     $20,615.83


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $895.55
    Other                                                                      $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,898.55

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CACH                              Unsecured      2,711.00       2,710.50         2,710.50        388.95        0.00
CAPITAL ONE                       Unsecured           1.00           NA               NA            0.00       0.00
CAPITAL ONE                       Unsecured      2,150.00            NA               NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured      1,871.00       1,871.90         1,871.90        268.61        0.00
CHECK N GO                        Unsecured      1,200.00            NA               NA            0.00       0.00
CITIMORTGAGE INC                  Secured      215,798.00            NA               NA            0.00       0.00
CITIMORTGAGE INC                  Unsecured            NA            NA               NA            0.00       0.00
COMENITY BANK                     Unsecured         616.00           NA               NA            0.00       0.00
COMENITY BANK                     Unsecured           1.00           NA               NA            0.00       0.00
CREDIT ACCEPTANCE CORP            Unsecured      6,001.00            NA               NA            0.00       0.00
CREDIT ACCEPTANCE CORP            Secured        5,275.00     10,907.72        10,907.72      10,907.72     970.42
DIRECT LOAN SERVICING SYSTEM      Unsecured      9,147.00            NA               NA            0.00       0.00
DIRECT LOAN SERVICING SYSTEM      Unsecured      9,393.00            NA               NA            0.00       0.00
DIRECTV LLC                       Unsecured         408.00        408.41           408.41          52.85       0.00
DYNASTY PROPERTIES                Unsecured      2,415.00            NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         200.00           NA               NA            0.00       0.00
NATIONAL CREDIT SYSTEMS           Unsecured           1.00           NA               NA            0.00       0.00
NCEP LLC                          Unsecured      6,929.00       8,870.57         8,870.57      1,272.91        0.00
PRA RECEIVABLES MGMT              Unsecured         982.00        982.25           982.25        140.95        0.00
QUANTUM3 GROUP LLC                Unsecured      1,309.00       1,308.56         1,308.56        187.78        0.00
RESERVE AT SALUKI POINTE          Unsecured            NA         592.50           592.50           0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured         581.00           NA               NA            0.00       0.00
SWISS COLONY                      Unsecured         382.00           NA               NA            0.00       0.00
TDBANK USA /TARGET CREDIT         Unsecured         218.00           NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     10,370.00     10,641.88        10,641.88       1,527.09        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-38681         Doc 56      Filed 02/05/19 Entered 02/05/19 11:37:11                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,907.72         $10,907.72           $970.42
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,907.72         $10,907.72           $970.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,386.57          $3,839.14              $0.00


Disbursements:

         Expenses of Administration                             $4,898.55
         Disbursements to Creditors                            $15,717.28

TOTAL DISBURSEMENTS :                                                                      $20,615.83


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
